Citation Nr: 1243527	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for Hepatitis C infection.


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in Atlanta, Georgia in October 2012.  The transcript of this hearing has been associated with the file.

The Board has reviewed both the Veteran's physical claims files and his 'Virtual VA' file so as to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed this claim in a February 2006 statement asserting: "I contracted hepatitis C during a surgery I had at VAMC Decatur, GA in 2003."  The Veteran's December 2007 notice of disagreement asserted that he had "Hepatitis C due to a surgical procedure I had in Atlanta VAMC, 2003."  The RO's development and adjudication of this appeal accordingly focused upon the Veteran's VA surgery in the year 2003.  However, an April 2006 submission from the Veteran referred to "surgery at the VA in Lake City, FLA.  I think it was in the 1980s."  On the same form, the Veteran additionally stated that he "had surgery in 1983" at the VAMC in Lake City.  The Veteran then stated during his October 2012 Board hearing that the RO determination that he had been contending that he "received Hepatitis C as a result of a surgical procedure in 2003" was "not correct."  The Veteran asserted that he contends that he contracted Hepatitis C in a "1980" surgery in "Lake City, Florida," specifically treating "obstruction in my stomach, in my intestines" and involving "a blood transfusion."  The Veteran's hearing testimony presented his contentions in some detail, clearly contending that his Hepatitis C was caused by the described surgery at the VAMC in Lake City in 1980 (or the 1980s).

Due to this essential confusion concerning the Veteran's contention in this case, the RO has not developed the record or adjudicated the merits of the Veteran's claim to the extent that he cites a 1980s surgery at the VAMC in Lake City as the cause of his Hepatitis C.  The RO expressed, in the May 2009 statement of the case, that it acknowledged the Veteran's reference to the 1980s surgery, but found "[t]he basis for providing that information was not clear, since on subsequent statements in support of claim dated April 05, 2006, April 13, 2006, December 12, 2007, you re-iterated that the claim was based on treatment at VAMC-Atlanta in 2003."  There has been no apparent attempt to obtain documentation and medical records from the 1980s surgery the Veteran cites as the basis of this claim.

The Board notes that the claims file contains some VA medical records from the 1980s from the VAMC in Lake City, Florida.  The records include reports of treatment and evaluation of abdominal pain in 1982, including a reference to being seen by the "Surgical Service," which determined that the Veteran had "no surgical syndrome."  There is currently no apparent documentation in the claims file showing the occurrence of a surgery involving the Veteran's stomach or intestines around that time.  The Board notes that a February 1993 VA medical report from the VAMC in Lake City summarizes the Veteran's "Past Surgical History" as of that time as consisting of an appendectomy, a tonsillectomy and adenoidectomy, and an amputation of a finger; the dates of these surgeries are not specified.

The Board finds that appropriate steps to obtain documentation of the claimed stomach/intestine surgery (or possibly an appendectomy) must be completed before appropriately informed appellate review of this case may proceed.  The RO should request the entirety of the Veteran's VA treatment records from the Lake City VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, assuming that documentation corresponding to the Veteran's reported VA surgery in the 1980s that he claims to be the cause of his Hepatitis C, the Board finds that a VA medical opinion addressing the critical medical questions in this case would be of essential assistance to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain the entirety of the Veteran's treatment records from the VAMC in Lake City, Florida, to specifically include any missing treatment records documenting the Veteran's claimed surgery in the 1980s involving the stomach or intestines, and to include documentation associated with an appendectomy.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  After completion of the above, the Veteran should be scheduled for a VA examination with an appropriate examiner.  The claims file must be made available to the examiner for review.  After examination of the Veteran and review of the claims folder, the examiner should offer an opinion as to whether any documented VA surgery in the 1980s concerning the Veteran's stomach, intestines, or appendix resulted in his Hepatitis C.  If the examiner determines that Hepatitis C was incurred as a result of a VA surgery, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment; or due to an event not reasonably foreseeable.

3.  After the development requested above has been completed, the RO should review the expanded record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

